Appeal by the coadministrators, and by one of them individually, from so much of an order of the Surrogate’s Court, Kings County, as grants the motion of the attorney for the temporary administrator to eliminate from the demand for a bill of particulars the provisions requiring him to furnish particulars as to the legal services rendered by the individual appellant to the temporary administrator. Order insofar as appealed from affirmed, with $10 costs and disbursements to all parties, except the individual appellant, filing separate briefs, payable out of the estate. No opinion.
Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.